


110 HCON 357 IH: Encouraging all States to enact laws

U.S. House of Representatives
2008-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 357
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2008
			Mr. Feeney submitted
			 the following concurrent resolution; which was referred to the
			 Committee on House
			 Administration
		
		CONCURRENT RESOLUTION
		Encouraging all States to enact laws
		  requiring photo identification to vote in elections.
	
	
		Whereas on April 28, 2008, the Supreme Court of the United
			 States, in Crawford et al. v. Marion County Election Board et al., ruled that
			 the State of Indiana’s law requiring voters to present photo identification
			 when voting is constitutional;
		Whereas the Court, in a 6–3 ruling written by Justices
			 Stevens, Roberts, and Kennedy, found that the burden on voters to present photo
			 ID is offset by the benefit to voters and overall electoral integrity of
			 reducing the risk of fraud;
		Whereas the Crawford ruling noted that, There is no
			 question about the legitimacy or importance of a State’s interest in counting
			 only eligible voters’ votes.;
		Whereas the Crawford ruling also noted that,
			 Indiana’s interest in protecting public confidence in elections, while
			 closely related to its interest in preventing voter fraud, has independent
			 significance, because such confidence encourages citizen participation in the
			 democratic process.;
		Whereas the Crawford ruling also noted that, The
			 relevant burdens here are those imposed on eligible voters who lack photo
			 identification cards . . . . Because Indiana’s cards are free, the
			 inconvenience of going to the Bureau of Motor Vehicles, gathering required
			 documents, and posing for a photograph does not qualify as a substantial burden
			 on most voters’ right to vote, or represent a significant increase over the
			 usual burdens of voting.;
		Whereas a Rasmussen Reports telephone survey of likely
			 voters in early 2008 found that 80 percent of voters believe that everyone
			 should be required to show photo identification to vote, that 13 percent
			 disagree with the photo ID requirement, and that 72 percent disagree that
			 requiring photo ID unfairly discriminates against some segments of the
			 population; and
		Whereas State requirements regarding what, if any,
			 identification they require voters to present vary greatly: Now, therefore, be
			 it
		
	
		That Congress—
			(1)strongly
			 encourages all States that have not already done so, in light of the recent
			 ruling by the Supreme Court of the United States in Crawford et al. v. Marion
			 County Election Board et al., to swiftly enact laws requiring voters to present
			 current, valid, government-issued photo identification based on proof of United
			 States citizenship in order to vote in elections; and
			(2)applauds those States that have already
			 implemented vigorous photo identification laws to secure the integrity of the
			 democratic process.
			
